


EXHIBIT 10(k)

VIACOM
EXCESS 401(k) PLAN

EFFECTIVE APRIL 1, 1984
RESTATED AS OF DECEMBER 1, 1999
AMENDED EFFECTIVE JANUARY 1, 2002
FURTHER AMENDED EFFECTIVE AUGUST 28, 2002

Section 1.    Establishment and Purpose of the Plan.

1.1    Establishment.    There is hereby established for the benefit of
Participants an unfunded plan of voluntarily deferred compensation known as the
Viacom Excess 401(k) Plan. Any Eligible Employee who is identified by the
Company on or after August 28, 2002 as a reporting person for purposes of
Section 16(b) of the Securities Act of 1934 ("Reporting Employee") shall no
longer be eligible to participate in this Plan, and shall instead be eligible to
participate in the Viacom Excess 401(k) Plan for Designated Senior Executives.
Except as provided to the contrary herein, any elections and deferrals made
under the Plan by a Reporting Employee prior to the date he is identified as a
Reporting Employee shall remain in full force and effect.

1.2    Purpose.    The purpose of this Plan is to provide a means by which an
Eligible Employee may, in certain circumstances, elect to defer receipt of a
portion of his Compensation. The Plan also provides that the Company will, in
certain instances, credit the Account of a Participant with an Employer Match.

Section 2.    Definitions.

The following words and phrases as used in this Plan have the following
meanings:

2.1    Account.    The term "Account" shall mean a Participant's individual
account, as described in Section 5 of the Plan.

2.2    Board of Directors.    The term "Board of Directors" means the Board of
Directors of the Company.

2.3    Bonus.    The term "Bonus" means any cash bonus paid under the
Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer.

2.4    Committee.    The term "Committee" means the Retirement Committee
appointed by the Board of Directors. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

2.5    Company.    The term "Company" means Viacom Inc.

2.6    Compensation.    The term "Compensation" means an Eligible Employee's
annual compensation as defined in the Viacom 401(k) Plan with the following
modifications: (i) the limitations imposed by Internal Revenue Code §401(a)(17)
shall not be taken into account, and (ii) Bonuses earned for calendar years
prior to January 1, 2002 shall not be excluded.

2.7    Eligible Employee.    The term "Eligible Employee" means an employee of
an Employer who (i) has annual base salary payable at a rate equal to or greater
than the annual compensation limit in effect under Internal Revenue Code
Section 401(a)(17) of the Code (as adjusted from time to time by the Committee)
and (ii) is designated by the Committee as an employee who is eligible to
participate in the Plan. If an employee becomes an Eligible Employee in any Plan
Year, such employee shall remain an Eligible Employee for all future Plan Years;
provided, however, that the Committee may terminate such employee's eligibility
for the Plan if his annual base salary as of January 1 of any Plan Year is less
than the amount in clause (i) in effect for the Plan Year in which such employee
initially

--------------------------------------------------------------------------------


became an Eligible Employee. In no event shall any Reporting Employee be
considered an Eligible Employee under the Plan on or after August 28, 2002.

2.8    Employer.    The term "Employer" means the Company and any affiliate or
subsidiary that adopts the Plan on behalf of its Eligible Employees.

2.9    Employer Match.    The term "Employer Match" means the amounts credited
to a Participant's Account with respect to a Participant's Excess Salary
Reduction Contributions and Excess Bonus Deferral Contributions, calculated
using the rate of matching contributions under the Viacom 401(k) Plan in effect
at the time such Plan contributions are made. Effective January 1, 2002 for all
Bonuses earned for calendar years beginning after December 31, 2001, Excess
Bonus Deferral Contributions shall not be credited with an Employer Match.

2.10    Excess Bonus Deferral Contributions.    For all Bonuses earned for
calendar years prior to January 1, 2002, the term "Excess Bonus Deferral
Contributions" means the portion of the Participant's Compensation attributable
to a Bonus that he elects to defer under the terms of this Plan. Effective
August 28, 2002 for all Bonuses earned on or after January 1, 2002, the Plan
shall no longer provide for Excess Bonus Deferral Contributions. Any Bonus
Deferral Contribution election made under this Plan for the Bonus earned for the
calendar year 2002 shall be deemed to have been made under, and be recognized
by, the Viacom Bonus Deferral Plan, or the Viacom Bonus Deferral Plan for
Designated Senior Executives, as appropriate.

2.11    Excess Salary Reduction Contributions.    The term "Excess Salary
Reduction Contributions" means the portion of a Participant's Compensation,
excluding any Bonus, earned during a Plan Year (after such Participant has
reached any Limitation) that he elects to defer under the terms of this Plan.

2.12    Investment Options.    The term "Investment Options" means the
investment funds available to participants in the Viacom 401(k) Plan, excluding
the Self-Directed Brokerage Account.

2.13    Joint Payment Option.    The term "Joint Payment Option" means, in
accordance with Section 5.2, (i) any payment option election made by a
Participant in effect in this Plan immediately prior to August 28, 2002, and
(ii) any payment option election made on or after August 28, 2002. A Joint
Payment Option shall apply to all amounts credited to the Participant's Account
in this Plan and his account in the Viacom Bonus Deferral Plan, as well as any
similar plan applicable to Reporting Employees.

2.14    Limitation.    The term "Limitation" means the limitation on
contributions to defined contribution plans under Section 415(c), on
compensation taken into account under Section 401(a)(17), or on elective
deferrals under Section 401(k)(3) and Section 402(g) of the Internal Revenue
Code of 1986.

2.15    Participant.    The term "Participant" means an Eligible Employee who
elects to have Excess Salary Reduction Contributions or Excess Bonus Deferral
Contributions made to the Plan.

2.16    Plan.    The term "Plan" means the Viacom Excess 401(k) Plan as set
forth herein, as amended from time to time.

Section 3.    Participation.

3.1    Designation of Eligible Employees.    All employees who were Eligible
Employees immediately prior to August 28, 2002 will remain Eligible Employees,
subject to Section 2.7. Beginning August 28, 2002, each month the Committee will
designate in its sole discretion those additional employees who satisfy the
terms of paragraph 2.7 as eligible to participate in the Plan.

3.2    Election to Participate.    

        (a) An Eligible Employee must elect to participate in the Plan. An
Eligible Employee may elect, at any time after becoming eligible, to begin
participation and to commence making Excess

2

--------------------------------------------------------------------------------

Salary Reduction Contributions during the Plan Year by filing an election with
the Committee in accordance with this Section 3 and the rules and regulations
established by the Committee. Such election will be effective on a prospective
basis beginning with the payroll period that occurs as soon as administratively
practicable following receipt of the election by the Committee.

        (b) For Bonuses earned for calendar years prior to January 1, 2002, an
Eligible Employee could elect within 30 days of the date he became an Eligible
Employee to make an Excess Bonus Deferral Contribution with respect to any Bonus
scheduled to be paid in the next succeeding calendar year. Prior to December 31
of each Plan Year, an Eligible Employee could elect to make an Excess Bonus
Deferral Contribution with respect to any Bonus scheduled to be paid in the
second succeeding calendar year. For example, prior to December 31, 1999 an
Eligible Employee could make an Excess Bonus Deferral Contribution election with
respect to any cash bonus scheduled to be paid in 2001 under the Viacom Inc.
Short-Term Incentive Plan.

3.3    Amendment or Suspension of Election.    Participants may change
(including, suspend) their existing Excess Salary Reduction Contribution
election under this Plan during the Plan Year by filing a new election in
accordance with the prescribed administrative guidelines. Such new election will
be effective on a prospective basis beginning with the payroll period that
occurs as soon as administratively practicable following receipt of the election
by the Committee. A Participant will not be permitted to make up suspended
Excess Salary Reduction Contributions, and during any period in which a
Participant's Excess Salary Reduction Contributions are suspended, the Employer
Match to the Plan will also be suspended. Any Excess Bonus Deferral Contribution
election is irrevocable once made and is invalid if made beyond the dates
prescribed in paragraph 3.2.

3.4    Amount of Elections.    

        (a) Each election filed by an Eligible Employee must specify the amount
of Excess Salary Reduction Contributions in a whole percentage between 1% and
15% of the Participants' Compensation, excluding any Bonus.

        (b) For all Bonuses earned for calendar years prior to January 1, 2002,
each Bonus Deferral election filed by an Eligible Employee must have specified
the amount of Excess Bonus Deferral Contribution in a whole percentage between
1% and 15% of the Participant's applicable Bonus.

        (c) For Eligible Employees as of December 31, 1995, Compensation for
Plan Year 1997 subject to Excess Salary Reduction Contributions and Excess Bonus
Deferral Contributions shall not exceed the greater of (i) $750,000, or
(ii) such Eligible Employee's compensation, as determined by the Committee, for
the 1995 Plan Year. For employees who become Eligible Employees in 1996 or 1997,
Compensation for Plan Years 1996 and 1997, if applicable, subject to Excess
Salary Reduction Contributions and Excess Bonus Deferral Contributions shall not
exceed $750,000.

Section 4.    Employer Match.

An Employer Match will be credited approximately every two weeks to a
Participant's Account with respect to the eligible portion of Excess Salary
Reduction Contributions and, for Bonuses earned for calendar years beginning
prior to January 1, 2002, Excess Bonus Deferral Contributions, of such
Participant. The eligible portion of a Participant's Excess Salary Reduction
Contributions and the eligible portion of a Participant's Excess Bonus Deferral
Contribution shall be limited to 5% of each contribution. For employees who
become eligible in 1996 and subsequent years, the eligible portion of a
Participant's Excess Salary Reduction Contributions and the eligible portion of
a Participant's the Excess Bonus Deferral Contribution shall be based on
Compensation up to an annual maximum amount of $750,000. For Eligible Employees
as of December 31, 1995, the eligible portion of such Participant's Excess
Salary Reduction Contributions and the eligible portion of such Participant's
Excess

3

--------------------------------------------------------------------------------


Bonus Deferral Contribution for the 1997 Plan Year and each subsequent year
shall be based on Compensation up to an annual maximum equal to the greater of
(i) $750,000 or (ii) such Eligible Employee's compensation, as determined by the
Committee, for the 1995 Plan Year.

Section 5.    Individual Account.

5.1    Creation of Accounts.    The Company will maintain an Account in the name
of each Participant. Each Participant's Account will be credited with the amount
of the Participant's (i) Excess Salary Reduction Contributions, (ii) Excess
Bonus Deferral Contributions for Bonuses earned for calendar years prior to
January 1, 2002 and (iii) Employer Match, if any, made in all Plan Years.

5.2    Joint Payment Account Option Election.    

        (a) Any Joint Payment Option defined in Section 2.13(i) shall continue
to apply until changed by the Participant in accordance with this Section 5.

        (b) Any Eligible Employee who first becomes a Participant on or after
August 28, 2002 and who has not elected Joint Payment Option under Section 4.2
of the Viacom Bonus Deferral Plan shall elect a Joint Payment Option at the same
time that the Participant files his initial election to commence participation
in the Plan pursuant to Section 3.2. Such Joint Payment Option shall continue to
apply until changed by the Participant in accordance with this Section 5.

        (c) A Participant may elect to receive his entire Account under either
of the following Joint Payment Options: (1) a single lump sum; or, (2) annual
payments over a period of two, three, four or five years on or about January 31
beginning in the calendar year immediately following the end of the Plan Year in
which the Participant terminates employment. If no Joint Payment Option election
is made in accordance with the terms of the Plan or under the Viacom Bonus
Deferral Plan, a Participant shall be deemed to have elected to receive his
Account in a single lump sum on or about January 31 of the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment. If a Participant makes a Joint Payment Option election to
receive payments in a single lump sum, such lump sum shall be payable on or
about January 31 of the calendar year immediately following the end of the Plan
Year in which the Participant terminates employment, unless the Participant
elects to be paid on or about January 31 of the 2nd, 3rd, 4th or 5th calendar
year following the year in which the Participant terminates employment. If a
Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially equal annual
payments, unless the Participant designates, at the time of making his Joint
Payment Option election, a specific percentage of his Account to be distributed
in each year. All specified percentages must be a whole multiple of 10% and the
total of all designated percentages must be equal to 100%.

        Example 1:    If a Participant elects (or is deemed to elect) a Joint
Payment Option that provides for a lump sum payment and terminates employment in
2002, such lump sum shall be paid on or about January 31, 2003. A Participant
alternatively could designate January 31 of 2004, 2005, 2006 or 2007 in which to
receive his lump sum.

        Example 2:    If a Participant elects a Joint Payment Option that
provides for annual payments over a period of four years and terminates
employment in 2002, each payment on or about January 31, 2003 through 2006 will
be comprised of approximately 25% of the Participant's Account as of the
Participant's date of termination. A Participant alternatively could designate
10% of his Account to be distributed in January, 2003, 20% in January, 2004, 30%
in January, 2005 and 40% in January 2006; or, any other combination of
percentages that totals 100%.

        (c) A Participant may change his Joint Payment Option no more than three
times over the course of his employment with the Company or any affiliate. A
Participant may change an existing

4

--------------------------------------------------------------------------------

Joint Payment Option only one time in any calendar year. Any change of a
Participant's existing Joint Payment Option election made less than six months
prior to the Participant's termination of employment for any reason shall be
null and void and the Participant's last valid Joint Payment Option shall remain
in effect.

5.3    Investments.    

        (a) All Excess Salary Reduction Contributions, Excess Bonus Deferral
Contributions and Employer Match, if any, will be credited through December 31st
of the calendar year in which the Participant terminates employment with an
amount equal to such amount which would have been earned had such contributions
been invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Viacom
401(k) Plan; or if no such election has been made, in the PRIMCO Stable Value
Fund (or any successor fund).

        (b) If a Participant elects (or is deemed to elect) a single lump sum
Joint Payment Option payable in the first calendar year following the calendar
year in which the Participant terminates employment, no additional adjustments
will be made to the Participant's Account after December 31st of the calendar
year in which the Participant terminates employment. If a Participant elects a
single lump sum Joint Payment Option payable in the second, third, fourth or
fifth calendar year following the calendar year in which the Participant
terminates employment, the Participant's Account shall be credited with earnings
based on the rate of return in the PRIMCO Stable Value Fund (or any successor
fund) beginning January 1st of the calendar year following the year in which the
Participant terminates employment and continuing through December 31st of the
calendar year immediately preceding the calendar year in which the single lump
sum is paid.

        (c) If a Participant elects annual payments, no additional adjustments
will be made to any amount payable in the first calendar year following the year
in which the Participant terminates employment For any annual payments made in
the second, third, fourth or fifth year following the calendar year in which the
Participant terminates employment, the Participant's Account shall be credited
with earnings based on the rate of return in the PRIMCO Stable Value Fund (or
any successor fund) beginning January 1st of the calendar year following the
year in which the Participant terminates employment and continuing through
December 31st of the calendar year immediately preceding the calendar year in
which each payment is made.

        (d) No provision of this Plan shall require the Company or the Employer
to actually invest any amounts in any fund or in any other investment vehicle.

5.4    Account Statements.    Each Participant will be given, at least annually,
a statement showing (i) the amount of all Contributions, (ii) the amount of
Employer Match, if any, made with respect to his Account for such Plan Year, and
(iii) the balance of the Participant's Account after crediting Investments.

Section 6.    Payment.

A Participant (or a Participant's beneficiary) shall be paid the balance in his
Account following termination of employment in accordance with the Joint Payment
Option in effect with respect to the Participant.

Section 7.    Nature of Interest of Participant.

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred here under shall at all times remain an
unrestricted asset of the Company or the Employer. A Participant's rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale,

5

--------------------------------------------------------------------------------


transfer, assignment, pledge, or encumbrance. All payments hereunder shall be
paid in cash from the general funds of the Company or applicable Employer and no
special or separate fund shall be established and no other segregation of assets
shall be made to assure the payment of benefits hereunder. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
any Employer and a Participant or any other person, and the Company's and each
Employer's promise to pay benefits hereunder shall at all times remain unfunded
as to the Participant.

Section 8.    Hardship Distributions and Deferral Revocations.

A Participant may request the Committee to accelerate distribution of all or any
part of the value of his Account solely for the purpose of alleviating an
immediate financial emergency. For purposes of the Plan, such an immediate
financial emergency shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant and which would result in severe
financial hardship to the Participant if early distribution were not permitted.
The Committee may request that the Participant provide certifications and other
evidence of qualification for such emergency hardship distribution as it
determines appropriate. The decision of the Committee with respect to the grant
or denial of all or any part of such request shall be in the sole discretion of
the Committee, whether or not the Participant demonstrates an immediate
financial emergency exists, and shall be final and binding and not subject to
review.

Section 9.    Beneficiary Designation.

A Participant's beneficiary designation for this Plan will automatically be the
same as the Participant's beneficiary designation recognized under the Viacom
401(k) Plan, unless a separate Designation of Beneficiary Form for this Plan has
been properly filed.

Section 10.    Administration.

10.1    Committee.    This Plan will be administered by the Committee, the
members of which will be selected by the Board of Directors.

10.2    Powers of the Committee.    The Committee's powers will include, but
will not be limited to, the power

(i)to determine who are Eligible Employees for purposes of participation in the
Plan,

(ii)to interpret the terms and provisions of the Plan and to determine any and
all questions arising under the Plan, including without limitation, the right to
remedy possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision,

(iii)to adopt rules consistent with the Plan, and

(iv)to approve certain amendments to the Plan.

10.3    Claims Procedure.    The Committee shall have the exclusive right to
interpret the Plan and to decide any and all matters arising thereunder. In the
event of a claim by a Participant as to the amount of any distribution or method
of payment under the Plan, within 90 days of the filing of such claim, unless
special circumstances require an extension of such period, such person will be
given notice in writing of any denial, which notice will set forth the reason
for the denial, the Plan provisions on which the denial is based, an explanation
of what other material or information, if nay, is needed to perfect the claim,
and an explanation of the claims review procedure. The Participant may request a
review of such denial within 60 days of the date of receipt of such denial by
filing notice in writing with the Committee. The Participant will have the right
to review pertinent Plan documents and to submit issues and comments in writing.
The Committee will respond in writing to a request for review within 60 days

6

--------------------------------------------------------------------------------


of receiving it, unless special circumstances require an extension of such
period. The Committee, at its discretion, may request a meeting to clarify any
matters deemed appropriate.

10.4    Finality of Committee Determinations.    Determinations by the Committee
and any interpretation, rule, or decision adopted by the Committee under the
Plan or in carrying out or administering the Plan shall be final and binding for
all purposes and upon all interested persons, their heirs, and personal
representatives.

10.5    Severability.    If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

10.6    Governing Law.    The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of New York, to the extent
not preempted by the laws of the United States.

10.7    Gender.    Wherein used herein, words in the masculine form shall be
deemed to refer to females as well as males.

Section 11.    No Employment Rights.

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 12.    Amendment, Suspension, and Termination.

The Retirement Committee shall have the right to amend the Plan at any time,
unless provided otherwise in the Company's governing documents. The Board of
Directors shall have the right to suspend or terminate the Plan at any time. No
amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant's rights in his account. In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

7

--------------------------------------------------------------------------------
